 1

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 7                                           AT SEATTLE

 8
      KRISTINA CHINN,
 9                          Plaintiff,
                                                                   NO. C18-1839RSL
10
                     vs.
11
                                                                   ORDER OF DISMISSAL
      AETNA LIFE INSURANCE COMPANY, et al.,
12
                            Defendants.
13

14

15          It having been reported to the Court on Tuesday, September 3, 2019 that the above cause has
16   been settled, and no final order having yet been presented, NOW, THEREFORE,
17          IT IS ORDERED that this cause be and the same is hereby DISMISSED. This dismissal shall be
18   without prejudice to the right of any party upon good cause shown within sixty (60) days hereof to
19   reopen this cause if the reported settlement is not consummated.
20          The Clerk of the Court is instructed to send copies of this Order to all counsel of record.
21          DATED this 9th day of September, 2019.
22

23

24
                                                  A
                                                  Robert S. Lasnik
25
                                                  United States District Judge

26

27

28   ORDER -1
